Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 12(a) Teachers Insurance and Annuity Association of America Jonathan Feigelson College Retirement Equities Fund Senior Vice President and 730 Third Avenue General Counsel New York, New York 10017-3206 (212) 916-4344 (212) 490-9000 / (800) 842-2733 (212) 916-6749 Fax jfeigelson@tiaa-cref.org. April 26, 2010 College Retirement Equities Fund 730 Third Avenue New York, New York 10017-3206 Re: College Retirement Equities Fund Post-Effective Amendment No. 44 to Registration Statement on Form N-3 (File Nos. 33-00480 and File No. 811-04415) Gentlemen: I hereby consent to the reference to my name under the heading Legal Matters in the Statement of Additional Information filed by the College Retirement Equities Fund ( CREF ) as part of Post-Effective Amendment No. 44 to the Registration Statement (File Nos. 33-00480 and 811-04415) on Form N-3 under the Securities Act of 1933 for certain individual, group, and tax-deferred variable annuity certificates offered and funded by CREF. Sincerely, /s/ Jonathan Feigelson Jonathan Feigelson Senior Vice President and General Counsel
